Title: To Thomas Jefferson from Henry Dearborn, 20 July 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington July 20th. 1805
                  
                  Mr. John T Mason & family having been three days at my house, I have had a favourable opportunity for conversing fully with him on the subject you proposed, but it is with regret that I have to inform you that he is immovably fixed in his determination not to accept any office at present, the duties of which, would in the smallest degree detach his personal attentions from his private concerns,—he has consented to write to you on the subject and to state the principle grounds of his objections to the proposed appointment.—
                  I have received a letter from Robinson & Dinsmore, in which they give a consice account of their meeting with the Chacktaws and of some conference which had taken place, from which it appears that there is very little reason for expecting a successfull issue to the Treaty,
                   I expect soon a more particular account of the result, which I will forward to you by the earliest conveyance.—
                  permit me Sir to suggest for concideration the propriety of offering the appointment, as a temporary thing, to Sullivan, he could not I presume hold it longer than until march next but it might give you time to sound any other candidate, and to be more fully satisfied as to an ultimate appointment. the thought is altogether new to me, & the suggestion will probably deserve very little notice.—
                  with sentiments of the highest esteem & most respectfull concideration, I am, Sir Your Obedt. Huml Servt.
                  
                     H. Dearborn 
                     
                  
               